DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 07/29/2022 have been fully considered but they are not persuasive.	Applicant argues that Lee fails to teach or suggest “outputting to the user, by the basic conversation understanding system, a conversation response for the training request indicating explicitly the semantic understanding of the training request including an intent and a slot recognized from the training request by the basic conversation understanding system”.	Regarding applicant’s arguments, the examiner respectfully disagrees. The examiner contends that Lee’s teaching is directed to the registration and execution of a shortcut instruction (Lee; p. 0061). Thus, the examiner contends that Lee does teach the semantic understanding of the training request including an intent and a slot. The purpose of Lee’s invention is to register a shortcut command by a user requesting the registration. Fig. 7 illustrates a prompt to confirm if input speech “let’s go home” is a command to register because the input speech was spoken by the user with the intention of registering as a command, thus providing for a “training request”.
Furthermore, applicant argues that Li fails teach or suggest "obtaining, from the user, training feedback information for the conversation response, the training feedback information including feedback for the intent, the slot or an execution result based on the intent and the slot".
	Regarding applicant’s arguments, the examiner respectfully disagrees. The examiner contends that Li explicitly teaches in p. 0148 the training of the end-to-end differentiable model using user feedback. 

	Finally, applicant argues that paragraphs [0087] and [0090] of Li is not related to the building of a basic conversation understanding system having a basic service logic.	Regarding applicant’s arguments, the examiner respectfully disagrees. The examiner contends that Li does teach, in p. 0138-0139, a system as described herein can use a neural network (NN) to build an end-to-end memory network model for end-to-end learning of dialogue agents for information access. For example, processor 202 can execute training engine 216 offline and/or operation engine 218 online on multiple turns of input in order to build an end-to-end dialogue agent model 220, which can produce latent contextual information to be applied to later received turns of input, e.g., in a conversation between a requesting user and an improved dialogue agent. Thus, Li effectively teaches the amended limitations.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-9, 13-16 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Li (US PG Pub 20180060301) in view of Lee (US PG Pub 20160240189).

As per claims 1, 8 and 15, Li discloses a method, device and computer readable storage medium on which a computer program is stored, for building a conversation understanding system based on artificial intelligence comprising:	one or more processors (Li; Fig. 2, item 202; p. 0071); 	a memory for storing one or more programs (Li; Fig. 2, item 214; p. 0078), 	the one or more programs, when executed by said one or more processors, enable said one or more processors to implement a conversation processing method based on artificial intelligence (Li; Fig. 2; p. 0080), wherein the conversation understanding system comprises a basic conversation understanding system and an adjustment system, wherein the basic conversation understanding system is built by: 	obtaining application scenario information of a specific conversation service scenario provided by a developer through a visualized customization page (Li; p. 0138-0139 - a system as described herein can use a neural network (NN) to build an end-to-end memory network model for end-to-end learning of dialogue agents for information access. For example, processor 202 can execute training engine 216 offline and/or operation engine 218 online on multiple turns of input in order to build an end-to-end dialogue agent model 220, which can produce latent contextual information to be applied to later received turns of input, e.g., in a conversation between a requesting user and an improved dialogue agent), the application scenario information including intent information, parameter information and corresponding execution actions (Li; p. 0087 - the improved dialogue agent employs a probabilistic framework for querying a KB (application scenario information) given the agent's beliefs over the slots and/or attributes in the KB; p. 0090 - The dialogue agent, e.g., KB-InfoBot accesses a domain-specific entity-centric knowledge base (EC-KB) where head entities are of a particular type, and the relations correspond to attributes of these head entities. Examples of the head-entity type can include movies, persons, academic papers, flights, etc. Such a KB can be converted to a table format as shown in FIG. 4B whose rows correspond to the unique head entities, columns correspond to the unique relation types (slots from here on), and some of the entries may be missing as designated by X); and 	according to the application scenario information, building the basic conversation understanding system having basic service logic (Li; p. 0138-0139 - a system as described herein can use a neural network (NN) to build an end-to-end memory network model for end-to-end learning of dialogue agents for information access. For example, processor 202 can execute training engine 216 offline and/or operation engine 218 online on multiple turns of input in order to build an end-to-end dialogue agent model 220, which can produce latent contextual information to be applied to later received turns of input, e.g., in a conversation between a requesting user and an improved dialogue agent), and the method further comprises: 	during real-time conversation between a user and the conversation understanding system (Li; Fig. 3; p. 0088 – real-time dialogue example between user and improved dialogue agent):	obtaining, by the basic conversation understanding system, a training request from the user (Li; p. 0148 – processor 202 can execute operation engine 218 to semantically parse input received from one or more user interface(s), e.g., user interface 130/148, including input devices such as a physical keyboard, a soft keyboard, a touch screen, a touch pad, microphone(s); see also Fig. 3 and p. 0088; see also p. 0100);	obtaining, from the user, training feedback information for the conversation response, the training feedback information including feedback for the intent, the slot or an execution result based on the intent and the slot (Li; p. 0148 - a system as described herein can calculate a modified version of an episodic algorithm to update rules for training an end-to-end differentiable model based on user feedback; p. 0138-0139 - processor 202 can execute operation engine 218 to apply end-to-end dialogue agent model 220 to a sequence of turns of input in order to determine an intent, e.g., for contextual information, and to fill slots for the turn of input and in some examples to fill slots for the output of the turn of input);	according to the training feedback information, performing adjustment processing for a service state of the basic conversation understanding system by adjusting correspondingly, by the adjustment system, the intent, the slot or the execution result by the basic conversation understanding system, to obtain an adjustment state of the basic conversation understanding system corresponding to the adjusted understanding of the training request (Li; p. 0148 – update rules for training an end-to-end differentiable model based on user feedback; p. 0138-0139 - processor 202 can execute operation engine 218 to apply end-to-end dialogue agent model 220 to a sequence of turns of input in order to determine an intent, e.g., for contextual information, and to fill slots for the turn of input and in some examples to fill slots for the output of the turn of input); 	performing, by the adjustment system, data merging processing according to the training feedback information and the adjustment state of the basic conversation understanding system, to obtain correct annotation as model training data for building the model conversation understanding system (Li; p. 0148 – update rules for training an end-to-end differentiable model based on user feedback; p. 0132 - the end-to-end neural network model can be trained end-to-end directly from reinforcement signals (e.g., whether the user finds the conversation successful or not (feedback))).
Li, however, fails to disclose outputting to the user, by the basic conversation understanding system, a conversation response for the training request indicating explicitly the semantic understanding of the training request including an intent and a slot recognized from the training request by the basic conversation understanding system.	Lee does teach outputting to the user, by the basic conversation understanding system, a conversation response for the training request indicating explicitly the semantic understanding of the training request including an intent and a slot recognized from the training request by the basic conversation understanding system (Lee; Fig. 6 & Fig. 7; p. 0061-0065 - The vehicle 10 may be configured to acquire a voice command from the speech of the user (512). To acquire a voice command, speech recognition may be performed… When the voice command is acquired, the display 200 may be configured to display a voice command confirmation screen as shown in FIG. 7. The voice command confirmation screen may confirm whether a voice command input by the user has been correctly input (e.g., input without error or with minimal error), and may include a state display area 210 and an information display area 220… The information display area 220 may be configured to display the acquired voice command (e.g., let's go home). Additionally, the information display area 220 may include a confirmation icon 221 and a correction icon 222; Fig. 7 – prompt to register command “let’s go home” is an explicit semantic understanding of the training request including an intent and a slot recognized from the training request, wherein the intent is to register the command as a shortcut command and the slot is directions to go “home”).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the method, device, computer readable storage medium of Li to include outputting to the user, by the basic conversation understanding system, a conversation response for the training request indicating explicitly the semantic understanding of the training request including an intent and a slot recognized from the training request by the basic conversation understanding system, as taught by Lee, in order to provide a method of registering a voice command and a control process as a shortcut instruction in order to provide easy manipulation of functions with speech recognition in a vehicle setting (Dong; p. 0005 & 0013).
	As per claims 2, 9 and 16, Li in view of Lee discloses the method, device, computer readable storage medium according to claims 1, 8 and 15, wherein the user feedback information comprises at least one of the following information: positive information; negative information; error-correcting information; clarifying information; and defining information (Li; p. 0132 - the end-to-end neural network model can be trained end-to-end directly from reinforcement signals (e.g., whether the user finds the conversation successful or not (feedback))).

As per claims 6, 13 and 20, Li in view of Lee discloses the method, device, computer readable storage medium according to claims 1, 8 and 15, wherein after performing data merging processing according to the training feedback information and the adjustment state of the basic conversation understanding system, to obtain model training data for building a model conversation understanding system, the method further comprises: obtaining user feedback information provided by conversation service conducted by the user and the basic conversation understanding system; according to the user feedback information, performing adjustment processing for a service state of the model conversation understanding system, to obtain an adjustment state of the model conversation understanding system; and using the model conversation understanding system to execute the conversation service based on the adjustment state of the model conversation understanding system (Li; p. 0148 - a system as described herein can calculate a modified version of an episodic algorithm to update rules for training an end-to-end differentiable model based on user feedback).

As per claims 7, 14 and 21, Li in view of Lee discloses the method, device, computer readable storage medium according to claims 6, 13 and 20, wherein the method further comprises: performing data merging processing according to the user feedback information and the adjustment state of the model conversation understanding system, to obtain updated training data for updating the model conversation understanding system (Li; p. 0148 - a system as described herein can calculate a modified version of an episodic algorithm to update rules for training an end-to-end differentiable model based on user feedback).	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5, 10, 12, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Lee and further in view of Dong (US PG Pub 20050159949).

As per claims 3, 10 and 17, Li in view of Lee discloses the method, device, computer readable storage medium according to claims 1, 8 and 15, upon which claims 3, 10 and 17.
Li, however, fails to disclose wherein the user feedback information comprises active feedback information and passive feedback information. Although Li does teach the use of feedback information (Li; p. 0148), Li fails to explicitly make a distinction between active and passive feedback information.
Dong does teach wherein the user feedback information comprises active feedback information (Dong; p. 0039 – A number of hints or indications can be used to inform the inference. For example, when the user is selecting from the alternate list, the user is making a correction. Another example is when the acoustic characteristics between the original dictation and the corrected words are similar, the user is making a correction. On the other hand, if the user makes a change after a relatively long time since the text was dictated, the user is probably editing based on a change of mind. Additionally, if the user changes a significant number of words in the dictated sentences, the user probably editing based upon a change of mind (active feedback information)) and passive feedback information (Dong; p. 0039 - Optionally, the system may simply ask the user for confirmation regarding the user's intent (passive feedback information)). 
Therefore, it would have been obvious to one of ordinary skill in the art to modify the method, device, computer readable storage medium of Dong to include wherein the user feedback information comprises active feedback information and passive feedback information, as taught by Dong, in order to provide a system that can easily learn new words and pronunciations thereof from users without requiring significant user intervention. Achieving this object would allow enhanced automatic speech recognition system learning without diminishing the user experience by requiring undue training effort (Dong; p. 0015).

As per claims 5, 12 and 19, Li in view of Lee discloses the method, device, computer readable storage medium according to claims 1, 8 and 15, upon which claims 5, 12 and 19 depend.
Li, however, fails to disclose obtaining evaluation data of the basic conversation understanding system according to the training feedback information; obtaining a satisfaction degree index of the basic conversation understanding system according to the evaluation data.
Dong does teach obtaining evaluation data of the basic conversation understanding system according to the training feedback information (Dong; p. 0040 - Additional confidence scores or metrics can be used to improve the inference between corrections vs. editing as desired. If the result is that the system determines that the user is simply changing his or her mind, control returns to block 300 via line 303); obtaining a satisfaction degree index of the basic conversation understanding system according to the evaluation data (Dong; p. 0040 - Additional confidence scores or metrics can be used to improve the inference between corrections vs. editing as desired. If the result is that the system determines that the user is simply changing his or her mind, control returns to block 300 via line 303).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the method, device, computer readable storage medium of Dong to include obtaining evaluation data of the basic conversation understanding system according to the training feedback information; obtaining a satisfaction degree index of the basic conversation understanding system according to the evaluation data, as taught by Dong, in order to provide a system that can easily learn new words and pronunciations thereof from users without requiring significant user intervention. Achieving this object would allow enhanced automatic speech recognition system learning without diminishing the user experience by requiring undue training effort (Dong; p. 0015).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record and not relied upon includes:
Krishnamurthy (US PG Pub 2018021808) discloses a conversational agent that facilitates conversational searches for users. The conversational agent is a reinforcement learning (RL) agent trained using a user model generated from existing session logs from a search engine. The user model is generated from the session logs by mapping entries from the session logs to user actions understandable by the RL agent and computing conditional probabilities of user actions occurring given previous user actions in the session logs. The RL agent is trained by conducting conversations with the user model in which the RL agent selects agent actions in response to user actions sampled using the conditional probabilities from the user model (Krishnamurthy; Abstract).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rodrigo A Chavez whose telephone number is (571)270-0139.  The examiner can normally be reached on Monday - Friday 9-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 5712727602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RODRIGO A CHAVEZ/Examiner, Art Unit 2658

/RICHEMOND DORVIL/Supervisory Patent Examiner, Art Unit 2658